688 F.2d 55
Larry MARSHALL, Appellant,v.Richard S. SCHWEIKER, Secretary, Health & Human Services, Appellee.
No. 82-1434.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 1, 1982.Decided Sept. 8, 1982.

J. Paul McGrath, Asst. Atty. Gen., Washington, D. C., George W. Proctor, U. S. Atty., Frank V. Smith, III, Regional Atty., Charlene M. Seifert, Asst. Regional Atty., U. S. Dept. of Health and Human Services, Dallas, Tex., for appellee.
Thomas & Nussbaum, P. A., Little Rock, Ark., for appellant.
Before ROSS and McMILLIAN, Circuit Judges, and DAVIES,* Senior District Judge.
PER CURIAM.


1
Appellant Larry Marshall's claim for social security disability benefits was denied by the Secretary of Health and Human Services.  The district court1 affirmed, finding that the Secretary's decision was based on substantial evidence.  Marshall v. Schweiker, No. LR-C-81-297 (E.D.Ark. March 30, 1982).  We agree.


2
Our ability to review the record in this case was limited by the fact that several pages of medical records were illegible.  In some circumstances this may be cause for remand.  Cutler v. Weinberger, 516 F.2d 1282, 1285 (2d Cir. 1975).  Here, however, there is more than enough evidence to support the Secretary's decision and no indication that the illegible records would aid the appellant.2  We therefore affirm on the grounds stated in the district court opinion pursuant to 8th Cir. R. 14.



*
 The Honorable Ronald N. Davies, United States Senior District Judge for the District of North Dakota, sitting by designation


1
 The Honorable William R. Overton, United States District Judge for the Eastern District of Arkansas


2
 Because of the importance of a complete record to proper review of social security benefits cases, we urge that those responsible for assembling and duplicating the records take particular care in order to speed consideration of these cases and to prevent remands